NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TERRY BRADY, DOC #818341,                 )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-5296
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender,
and Maura J. Kiefer, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Richard L. Polin,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.